The evidence in the record is ample to warrant the conclusion of the commission that the plaintiff in error was not in good faith operating a bus line over the route in question on April 28, 1923. The findings of fact by the commission are therefore reasonably supported by the evidence adduced at the hearing and consequently its order is neither unlawful nor unreasonable.
It is ordered and adjudged by this Court, that the order of the said Public Utilities Commission of Ohio be, and the same hereby is, affirmed.
Order affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 710